Citation Nr: 0318450	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  00-12 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran had active service from July 1961 to October 
1966.

This case came to the Board of Veterans' Appeals (Board), 
initially, from an April 2000 decision by the Buffalo, New 
York, Regional Office (RO).  In a December 2001 Board 
decision, it was remanded for further development of the 
evidence.


FINDINGS OF FACT

1.  The veteran's service medical records do not reflect 
complaints or diagnoses of skin cancer.

2.  The veteran had skin lesions excised in 1998 and 1999.  
These were diagnosed as basal cell carcinoma and squamous 
cell carcinoma.

3.  There is no medical evidence that shows the onset of skin 
cancer in service.


CONCLUSION OF LAW

The veteran did not incur skin cancer in service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted during the course 
of this appeal.  The VCAA prescribes VA duties to notify the 
claimant of the evidence needed to substantiate a claim, of 
the evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence, and it 
also prescribes VA duties to help a claimant obtain relevant 
evidence.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002), and VA duties 
pursuant thereto are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).

In this case, the RO notified the veteran in January 2000 
that evidence needed to substantiate his claim was evidence 
that showed incidents in service that caused skin cancer, 
medical evidence regarding the nature and extent of his skin 
cancer, and medical evidence relating his skin cancer to his 
military service.  He was also advised that it was his 
responsibility to submit the needed evidence.  A May 2000 
Statement of the Case, and an August 2000 letter, advised him 
of the evidentiary shortcomings that remained in his case.  
In February 2001, the RO advised him of the provisions of 
VCAA.  A March 2001 letter notified him of the evidentiary 
development VA had undertaken in his behalf, and solicited 
from him additional evidence he wished to have considered.  
After evidentiary development, a May 2001 Supplemental 
Statement of the Case advised him of evidentiary shortcomings 
that remained.  The December 2001 Board decision reiterated 
the information about VCAA.  In April 2002, he reported that 
he had no additional evidence he wished to have considered.

The evidence of record includes the veteran's service medical 
records, statements from him and his representative, and VA 
and non-VA treatment records and examination reports.  
Finally, a March 2003 letter advised him that his case was 
being transferred to the Board, and invited him to submit any 
evidence he had directly to the Board, but he has not 
responded to that letter.

There is no information, from the veteran or otherwise in the 
file, that suggests the location of additional relevant 
evidence.  The Board is unaware of any such evidence, and 
finds that all available relevant evidence has been obtained 
and is of record.  Since there is no relevant evidence that 
is not already of record, it is not possible for VA to notify 
the veteran of additional evidence he should obtain and 
evidence VA would obtain, and any failure to provide such a 
pro forma notice could not constitute more than harmless 
error.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board finds that all relevant evidence has 
been obtained, and that VA has complied with the notice and 
duty-to-assist provisions of VCAA.  The Board therefore turns 
to an analysis of the evidence and applicable law.

First, service connection may be granted for disability 
resulting from injury or disease incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303 (2002).  To establish service connection, 
there must be evidence of an etiologic relationship between a 
current disability and events in service or an injury or 
disease incurred there.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  The requisite link between a current 
disability and military service may be established, in the 
absence of medical evidence that does so, by medical evidence 
that the appellant incurred a chronic disorder in service and 
currently has the same chronic disorder, or by medical 
evidence that links a current disability to symptoms that 
began in service and continued to the present.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997); 38 C.F.R. § 3.303(b).

In a January 2000 letter, Richard Narins, MD, the appellant's 
private dermatologist, reported that he excised a lesion from 
the veteran's forehead in September 1998, another from his 
forehead in June 1999, and a third from his left ear in 
October 1999.  He said that the first two lesions were basal 
cell carcinoma, and the third was squamous cell carcinoma.  
In an April 2001 letter, Dr. Narins referred only to the 
September 1998 and October 1999 surgeries, and he attached 
pathology reports showing that the tissue removed during the 
first operation was basal cell carcinoma and that removed 
during the second was squamous cell carcinoma.  In his 
letters, the doctor noted that skin cancer has been related 
to excessive sun exposure over the course of a lifetime, and 
that the sun exposure that the appellant experienced in 
Vietnam had to be included in the overall dermatological 
picture.

On a VA release-of-information form received in April 2001, 
the veteran reported that he is light-complected.  He said he 
"now believes [his] skin condition was greatly caused by 
having no protection for skin on body and face while serving 
in Vietnam."  However, as a layman (i.e., one who lacks 
medical training or expertise), his contention is not 
competent to establish the etiology of his skin cancer.  
Heuer v. Brown , 7 Vet. App. 379 (1995).  He also said that 
Dr. Narins told him, when he first consulted him in 1995, 
that his skin disorders could be caused by skin damage that 
occurred as much as 30 years earlier.

At a May 2002 VA dermatologic examination, the veteran 
reported that, in service, he was stationed in California, 
Hawaii, and Vietnam.  He said he had seen Dr. Narins since 
1990 for actinic keratoses and skin cancers.  He had had 
three cancerous lesions excised, and saw the doctor every 
three months to have keratotic lesions frozen.  The examiner 
described the scars, none of which were symptomatic or caused 
significant disfigurement, that remained after excision of 
the cancerous lesions.  With regard to etiology of skin 
cancer, the examiner said, as did Dr. Narins, that cumulative 
sun exposure is a factor in its onset, but he could not date 
the onset of the veteran's skin cancer.  He noted that the 
veteran continued to be treated for actinic keratoses which 
suggested continued sun exposure, a known risk factor for 
skin cancer.

In this case, there is no evidence that the veteran had skin 
cancer in service, or for many years thereafter.  Service 
connection can be granted for disease first diagnosed after 
service when all the evidence establishes that it was 
actually incurred in service.  38 C.F.R. § 3.303(d).  Here, 
however, there is no medical evidence that linking skin 
cancer to the veteran's military service more than thirty 
years earlier.  That is, no examiner has opined that it is at 
least as likely as not that skin cancer is due to the 
appellant's in-service sun exposure.  Rabideau.  In addition, 
there is no evidence of continuity of symptomatology that can 
be used, in lieu of medical evidence that does so, to 
establish the requisite link.  Savage; 38 C.F.R. § 3.303(b).  
Accordingly, service connection for skin cancer is not 
warranted.


ORDER

Service connection for skin cancer is denied.

_____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

